IN THE SUPREME COURT OF THE STATE OF NEVADA


                CLIFF MARVIN LOVINS,                                  No. 6928IFILED
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                                FEB 1 2 2016
                                        Respondent.                                      1E K. LINDEMAN
                                                                               Crk         s        5

                                                                               BY
                                      ORDER DISMISSING APPEAL                                        RK



                            This is an appeal from a judgment of conviction. \TH...
                Judicial District Court, Lyon County; John Schlegelmilch, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant
                of the legal effects and consequences of voluntarily withdrawing this
                appeal, including that appellant cannot hereafter seek to reinstate this
                appeal, and that any issues that were or could have been brought in this
                appeal are forever waived. Having been so informed, appellant consents
                to a voluntary dismissal of this appeal. Cause appearing, we
                            ORDER this appeajoD4IMISSED. 1




                      1 Becauseno remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.


SUPREME COURT
       OF
     NEVADA


(0) 1947A   e                                                                        -
                 cc: Hon. John Schlegelmilch, District Judge
                      Wayne A. Pederson, P.C.
                      Attorney General/Carson City
                      Lyon County District Attorney
                      Third District Court Clerk




SUPREME COURT
        OF
     NEVADA


(U) 1947A    e                                     2